Case 5:20-cv-00152-JPB Document 10 Filed 08/18/20 Page 1 of 3 PageID #: 56




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    WHEELING

JEFFREY COHEN,

               Plaintiff,

v.                                                        CIVIL ACTION NO. 5:20-CV-152
                                                          (BAILEY)
UNITED STATES OF AMERICA,

               Defendant.


                ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 6]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on August 3,2020, wherein he recommends that plaintiffs case be dismissed without

prejudice pursuant to 28 U.S.C.        § 1915(g).     Further, Magistrate Judge Mazzone

recommends that the plaintiff’s Motion to Proceed in forma pauperis [Doe. 2] should be

denied. For the reasons that follow, this Court will adopt the R&R.

       Pursuant to 28 U.S.C.     § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a de novo review when the party makes

only “general and conclusory objections that do not direct the court to a specific error in the
Case 5:20-cv-00152-JPB Document 10 Filed 08/18/20 Page 2 of 3 PageID #: 57




magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47(4th Cir. 1982).

         In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court’s Order. 28 U.S.C.      § 636(b)(1);   Snyder v. Ridenour, 889

F.2d 1363,1366(4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. flames v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 674

F.2d 1147, 1151 (4th Cir. 1971).

         Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuant to 28 U.S.C.        § 636(b)(1) and Rule 72(b)(2) of the
Federal Rules of Civil Procedure. Plaintiff filed a letter [Doc. 9] on August 14, 2020, stating

that he does ‘not have any formal objections.” Having stated no objections, plaintiff has

waived his right to both de novo review and to appeal this Court’s Order pursuant to 28

U.S.C.   § 636(b)(1). Consequently, the R&R will be reviewed for clear error.
         Furthermore, in plaintiffs letter, he requests this Court “to permit the current

submission already filed with the Court to stand and not force [him] to incur additional

expense to resubmit the same exact paperwork.” [Doc. 9 at 2]. A check for $350 was

received by the Clerk’s office but was returned to the sender because it was insufficient to

file the paperwork. Thus, this Court DENIES AS MOOT plaintiff’s request to permit the

current submission already filed with the Court.




                                                2
Case 5:20-cv-00152-JPB Document 10 Filed 08/18/20 Page 3 of 3 PageID #: 58




       Having reviewed the R&R for clear error, it is the opinion of this Court that the

Report and Recommendation [Doc. 6] should be, and is, hereby ORDERED ADOPTED

for the reasons more fully stated in the magistrate judge’s report. Accordingly, this Court

ORDERS that plaintiff’s Federal Torts Claim Act Complaint [Doc. 1] be DISMISSED

WITHOUT PREJUDICE. Further, plaintiff’s Motion To Proceed in forma pauperis [Doc. 2]

is hereby DENIED. This Court further DIRECTS the Clerk to enter judgment in favor of the

defendants and to STRIKE this case from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se plaintiff.

       DATED. August 18, 2020.


                                                  PRESTON BAILEY
                                             UNITED STATES DISTRICT JUD




                                            3
